 ATLANTIC RICHFIELD CO.Atlantic Richfield Company and International Broth-erhood of Electrical Workers, Local 1547, AFL-CIO, Petitioner.' Cases 19-RC-8220, 19-RC-8235, and 19-RC-8237July 29, 1977DECISION ON REVIEWBy CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn January 7, 1977, the Regional Director forRegion 19 issued a Decision and Direction ofElection in the above-entitled proceeding, findingappropriate the Employer's and Intervenors'2re-quested unit of all employees classified as "techni-cals"3at Employer's Prudhoe Bay, Alaska, opera-tion. Thereafter, pursuant to Section 102.67 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, Petitioner requestedreview of such decision, alleging error in finding thatthree skilled groups of electrical technicians, instru-ment technicians, and communication technicians,respectively, or a combined unit of the 55 employeesin these three groups for which Petitioner seeksrecognition, do not have a separate community ofinterest.4By telegraphic order dated March 7, 1977, theBoard granted the request for review and stayed theelection pending decision on review. Employerrefiled its posthearing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase and makes the following findings:Employer is a Pennsylvania corporation engaged inthe production and distribution of petroleum pro-ducts. The facility involved in this proceeding is anoil production field at Prudhoe Bay, on the NorthI Whereas the petition in Case 19 RC 8220 lists only the Internationalas the Petitioner. the Regional Director found it apparent from the recordthat Local 1547 intended to he the Petitioner in all three cases and gave it 10days within which to object if that determination was in error. No objectionshaving been filed, accordingly, the term "Petitioner" is used throughout thisDecision to refer to IBEW. Local 1547.2 International Union of Operating Engineers. Local 302, AFI.-CIO,and International Brotherhood of Teamsters. (hauffeurs, Warehousemenand Helpers of America, Local 959. State of Alaska. intervened in theseproceedings:' Although referred to as "technicals." the overall unit involved hereinincludes classifications such as operator. camp maintenance, and warehouse(see fn. 7, heloe) and is analogous to a production and maintenance unit.consisting of all of Employer's employees at the location involved. It is notcomprised of technical employees as that term is used by the Board See.e.g.. The Sheffield Crporaroon, 134 NLRB 1101 (1961).i Petitioner also stated it is willing to participate in an election in a unitlarger than it seeks. Employer maintains that both the separate units and thecombined unit are inappropriate and seeks an election for a unit of all231 NLRB No. 7Slope of Alaska, the beginning point of the Trans-Alaska Pipeline. A field manager oversees the entireoperation consisting of 300 technical employees(herein called "techs").As regards the three classifications at issue herein,the Regional Director found the following: "Theelectrical, instrument, and communication techscomprise the electrical instrument division of theproduction services department. They do performwork which is traditionally performed exclusively bymembers of the electrical craft. Thus, the electricaltechs are expected to be able to climb in emergencysituations and only they work on high voltage cables.The pneumatic instrumentation work is performedonly by instrument techs. Only communication techsare required to have an FCC license and only theyperform the more complicated work on the commu-nications gear."5We agree. Having made the abovefindings, the Regional Director then concluded anoverall unit of all 300 techs was appropriate. Hisdecision was based upon lack of a formal apprentice-ship program, cross-training of employees in skillareas other than their crafts, shared living andrecreational facilities,6the integrated nature of theoperation, and the fact that the work of electrical,instrument, and communication techs is often direct-ed by supervisors outside their crafts.To contend with unique environmental and pro-duction problems inherent in operating an oilproduction field in this remote arctic region, Employ-er has now instituted an employment programdesigned exclusively for its Prudhoe Bay operation.Employer admitted, however, "What we had beforewas a system of. ..different, specialized crafts." Inits new "tech program" there are 15 "technical"classifications.7A new tech may be hired within aclassification as "tech start" (the lowest temporaryrating) or "tech I" (the lowest permanent rating) andmay progress, as openings occur, into the highestnonsupervisory grade of "tech 7." Employer testifiedthat a higher tech level indicates a highly specializedtechnicians at the Prudhoe Bay facility. Both Intervenors concur withEmployer and decline to participate in any election except on a "Slope-wide" basis. Intervenor Teamsters, however, did not comment on theappropriateness of Petitioner's requested units. There is no history ofcollective bargaining among the employees involved herein.I Employer in its bnef, although opposing the unit sought, admits thatPetitioner's request "is obviously based upon craft lines."6 Although the remote location of Employer's operation and the 7-days-on and 7-days-off work schedule fosters an unusual degree of personalcontact among employees during nonworking hours. we note that thequality of the living quarters provided by Employer somewhat vanesaccording to one's skill level. In our view, the Prudhoe Bay conditions donot destroy a separate community of interest among those employees withelectrical skills.7 Based on Employer's brief the classifications are: tech-electrical, tech-instrument, tech-communication, tech-mechanical pump. tech-mechanicalturbine/compressor, tech-equipment, tech-camp maintenance. tech-me-chanical shop. tech-machinist, tech-general. tech-welder. tech-tool 'parts,tech-operator, tech-laboratory, and tech-warehouse.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividual in that skill area, as well as an individualwith some leadership capabilities and a limitedamount of cross-training. Employer then testifiedthat, within the three classifications for whichPetitioner seeks recognition, 80 percent of theemployees are rated tech 4 and above. This, whenviewed with the fact that when the operationcommenced most of these employees were hired intothose levels as skilled employees, demonstrates theexistence of traditional craft skills. Thus, little weightcan be attached to the fact that a formal apprentice-ship program does not exist.We are similarly not persuaded by Employer'scontention and the Regional Director's finding thatthe three groups herein do not have a sufficientlydistinct community of interest apart from othertechnical employees because of the existence ofcross-training. While Employer desires flexibilityenabling employees to respond to varied workassignments and emergency situations, Employeradmittedly needs Specialization for the highly sophis-ticated equipment used in its operation. Employerencouraged both specialization and flexibility byinitiating a career development program called the"Progression Promotion Program," which promotesself-development among employees by encouragingand assisting employees to acquire additional skills intheir present area of expertise as well as "cross-over"skills in related skill areas. Employer urges that as aresult of this cross-training employees may and dotransfer from one tech classification to another,albeit a transfer may necessitate an employeeaccepting a lower grade than previously held until heacquires sufficient specialization in the new techclassification to equal his former grade level of skilland responsibility. We note that just 20 of the 300employees have transferred to different tech areas inthe first 8-1/2 months of the program, and that only3 of the transfers were into I of the 3 groups forwhich Petitioner seeks recognition. There were notransfers out of the three groups. As regards thecross-training, Employer admitted that training ofthis sort occurs largely in lower levels and ismotivated by safety factors at all levels. For example,in explaining a requirement that any tech working ina remote drilling location first acquire knowledge ofradio repair, Employer stated, "[W]e would hate tohave somebody frozen just because he didn't knowhow to replace a fuse or something like that."Employer also asserts that the highly integratednature of the operation is sufficient reason to create aunit broader than that requested by Petitioner.Employer explains it has a round-the-clock operationN E. 1. Dupont de Nemours and Company, 162 NLRB 413 (1966);Anheuser-Busch, Inc., 170 N LRB 46 (1968)." The "communication supervisor" indicated on the organizational chartnecessitating a work schedule for all employees of 7days on and 7 days off. The day of the shift change,however, is dictated by the tech classification, withthe supervisor and all employees of the same groupchanging on the same day. Moreover, we have foundthat where, as here, there is no history of bargainingon a more comprehensive basis, neither the integrat-ed nature of a production process nor the fact thatskilled employees must coordinate their operationswith other employees in achieving maintenance goalsis, in itself, sufficient to preclude the formation of acraft unit.8Directing our attention to the Regional Director'sreliance on supervision exercised apart from craftdistinctions, we note Employer's testimony indicatesthat all techs report to a maintenance shop complexto receive daily assignments from a firstline supervi-sor in their tech classification. These firstline supervi-sors are primarily responsible for evaluating anddisciplining their employees. Although a firstlinesupervisor may direct a tech to report to anothersupervisor for the duration of a specific task, such asa project that is part of the preventive maintenanceschedule, he maintains primary supervisory responsi-bility. Explaining this situation, Employer empha-sized, "[I ]t wouldn't be a transfer ...it's not even aloan." Additional information about craft supervi-sion of electricians in Employer's operation isgleaned from its Exhibit 3, a chart outlining"Prudhoe Bay Operations." The chart indicates thatelectrical techs, instrument techs, and communica-tion techs each have a firstline supervisor designateda "specialist," who answers directly to a "supervisor"in the respective groups.9The supervisor of eachgroup answers directly to an "electrical instrumentsupervisor." No other classifications are supervisedor directed by the electrical instrument supervisor.Applying the Board's approach of a case-by-caseexamination of all relevant factors before determin-ing the appropriateness of separate groups andinterests,io we find that the following employees ofEmployer may constitute units appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:(A) All employees classified as electrical techs,instrument techs, and communication techs,comprising the electrical instrument division ofthe production services department, employed byEmployer at its Prudhoe Bay, Alaska, operation,excluding all other "technical" employees, officeclerical employees, guards and supervisors asdefined in the Act.had not been hired at the time of hearing. However, four employees at thattime were employed as "communication specialists."'o See E I. DuPont de Nenours and Company, supra at 417-418.32 ATLANTIC RICHFIELD CO.(B) All employees classified as "technical" em-ployees employed by Employer at its PrudhoeBay, Alaska, operation excluding electrical techs,instrument techs, and communication techs,office clerical employees, guards and supervisorsas defined in the Act.However, in accordance with precedent we shallrequire the IBEW to elect between appearing on theballot for the craft unit described in voting group Aor for an overall "technical" unit comprised ofgroups A and B."If the IBEW elects to proceed in an overall"technical" unit, we find in those circumstances thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:(C) All employees classified as "technical" em-ployees employed by Employer at its PrudhoeBay, Alaska, operation, excluding office clericalemployees, guards and supervisors as defined bythe Act.If the IBEW elects to proceed on a craft unit basis,employees in voting group A shall vote whether theydesire to be represented by the IBEW, the Teamsters,the IUOE, or no union, and the employees in votinggroup B shall vote whether they desire to berepresented by the Teamsters, the IUOE, or nounion. If the IBEW elects to proceed in the overallunit described in group C, above, the employees shallI Union Carbide Corporation Chemicals Division, 156 NLRB 634. 642(1966).Chairman Fanning would not require an election between units. See hisdissenting position in Union Carbide, supra at 642. fn. II, and F N. BurtCompano., Inc. 130NLRB 1115(1961).2 The vote shall be pooled as follows: votes for the IBEW shall becounted as valid votes, but neither for nor against the other choices. Allother votes are to be accorded their face value, whether for representationby the Teamsters, the IUOE, or for no union.If in the pooled group there is no majority vote for any of the threechoices and the ballots which voting group A cast for separate representa-tion by the IBEW are insufficient in number to change the relative positionvote whether they desire to be represented by theIBEW, the Teamsters, the IUOE, or no union.If a majority of the employees in voting group Aselect the IBEW, they shall be deemed to haveindicated their desire to constitute a separatebargaining unit, and the Regional Director will issuea certification of representative for such group. If amajority in voting group A do not vote for separaterepresentation, that group shall appropriately beincluded in the overall unit and the appropriatecertification shall issue after their votes are pooledwith those in voting group B.'2If, in the event of separate craft representation, amajority of the employees in voting group B elect tobe represented by either the Teamsters or IUOE,then a certification of representative will issue for anappropriate unit of "technical" employees excludingthe electrical craft unit.If the IBEW elects to proceed in the overall unit Crather than the craft unit, then an election shall beheld only in unit C, and the appropriate certificationshall issue.Accordingly, the case is remanded to the RegionalDirector for Region 19 for the purpose of holding anelection or elections pursuant to his Decision andDirection of Election, as modified herein, except thatthe payroll period for determining eligibility shall bethat ending immediately before the date of issuanceof this Decision on Review, and the provision for anExcelsior list of voters shall be similarly updated.of the three choices on the ballot no matter how they are distrinbuted, theRegional Director shall conduct a runoff election between the two highestchoices in accordance with Sec. 9(c)(3) of the Act.If in the pooled group there is no majojty vote for any of the threechoices and the votes which voting group A cast for the IBEW are sufficientin number to affect the relative positions of the ballot choices, the RegionalDirector shall declare the first election a nullity and shall conduct anotherelection in the appropnate unit C. providing for a selection among theTeamsters, the IUOE, or no union, to afford all employees an opportunityto register their preference on the representation question submitted tothem.33